Citation Nr: 1442344	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-30 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1993 to March 1995.  

This matter arises before the Board of Veterans' Appeals (Board) from a September 2010 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, this matter came before the Board and was remanded for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is necessary before this issue can be properly adjudicated.  

At her December 2013 VA examination, the examiner indicated the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine, however, he also noted there was diagnostic evidence of mild degenerative disc disease, as well as mild radiculopathy to the left lower extremity.  Under these circumstances, the Board cannot rate the service-connected residuals of lumbosacral strain without further medical clarification.  Clarification is needed as to whether the Veteran's mild degenerative disc disease and radiculopathy are related to her service-connected lumbosacral strain.  Furthermore, additional clarification is needed as to whether the Veteran has intervertebral disc syndrome in light of the diagnostic findings of mild degenerative disc disease.

Inasmuch as the case is being remanded, any outstanding VA treatment and private medical records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be contemplated.

2.  After the aforementioned development has been completed, return the Veteran's claims file to the examiner who conducted the December 2013 VA examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion.  The examiner must review the Veteran's electronic records to include VBMS and Virtual VA.  The examination report should indicate that these files were reviewed.

After reviewing the record, the examiner should respond to the following:

(a)  Comment on whether the Veteran's mild degenerative disc disease is indicative of intervertebral disc syndrome of the thoracolumbar spine.  If so, indicate the frequency of incapacitating episodes during the past 12 months, if any.

(b)  Determine whether the Veteran's degenerative disc disease and radiculopathy to the left lower extremity is caused by, aggravated by, or otherwise related to her service-connected lumbosacral strain or her military service.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  If it is determined that an examination is necessary before answering the questions above, such should be scheduled.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

